DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Strand of material (label 63)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5, 8, 10, 13, 16 19-21, 23-25, and 28-30 are objected to because of the following informalities:
Claim 1 recites “the eyelashes or eyebrows” in line 2. There is lack of antecedent basis the eyelashes or eyebrows and as such should be revised to be “eyelashes or eyebrows”. Further, claim 1 recites “this application member” in lines 6-7. For consistency and clarity purposes, it should be revised to be “the at least one application member”. 
Claim 2 recites “at least one hollow application member, the cavity having a closed contour” in lines 1-2. The claim seems to draw towards the first option where the at least one application 
Claim 3 recites “the hollow application member has a strand of material extending through a complete loop” in lines 1-2. The claim seems to draw towards the first option where the at least one application member is hollow with a closed contour made by the strand of material. However, as written, it seems that the strand of material is seemingly extending through the cavity of the at least one application member. For clarity and consistency purposes, it should be revised to be “the at least one application member being hollow has a strand of material extending along a complete loop”. 
Claim 5 recites “is less wide than the head” in lines 2-3 where it presents odd phrasing. For clarity purposes, it should be revised to “is narrower than the head”. 
Claim 8 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”.
Claim 10 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”.
Claim 13 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”.
Claim 16 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”.
Claim 19 recites “the hollow application member has a strand of material extending through an incomplete loop closed by the central part” in lines 2-3. The claim seems to draw towards the 
Claim 20 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”. Further, claim 20 recites “convex toward the outside” in line 2 where improper grammar is used. This should be revised to read “convex towards the outside”. 
Claim 21 recites “wherein the application members” in lines 1-2. From reading the specification, it is best understood that the application members refer to those present on an element. For consistency and clarity purposes, it should be revised to read “wherein at least one element comprises the application members meet at their base”. 
Claim 23 recites “wherein the spacing between the application members” in lines 1-2. There is no antecedent basis for “the spacing” and from reading the specification, it is best understood that the application members refer to those present on an element. Further, claim 23 recites “the application member at their base is greatest at their base” where the phrasing seems a bit off. For clarity purposes, it should be revised to “wherein the at least one element comprises a spacing between the application members is greatest at their base”. 
Claim 24
Claim 25 recites “the application members are coplanar” in line 2. There is no antecedent basis for “application members” and is best understood that the “application members” refer to those present on an element. For clarity purposes, it should be revised to “application members of an element are coplanar”. 
Claim 28 recites “the hollow application member” in lines 1-2. For consistency and clarity purposes, it should be revised to read “the at least one application member being hollow”. Further, claim 28 recites “the application member” in line 3 where it seems to draw back to “the at least one application member” and should be revised to be “the at least one application member”. 
Claim 29 recites “containing the composition” to line 2. There is lack of antecedent basis for “the composition” and should be revised to read “containing a composition”. 
Claim 30 recites “the cosmetic treatment of the eyelashes and/or eyebrows” in lines 1-2. There is no antecedent basis for the “cosmetic treatment” and the “eyelashes and/or eyebrows”. It should be revised to be “a cosmetic treatment of eyelashes and/or eyebrows”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13-14, 19-21, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1). 
Regarding Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising: 
A core (Fig. 2, label 4) 
At least one element (Fig. 4, and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, label 5A) fitted onto the core and 
At least one application member (Fig. 4, label 6A) carried by the central part (Fig. 5)
However, Vandromme is silent to at least one application member being hollow and comprising at least one cavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction, and/or at least two adjacent application members forming at least one almost closed cavity between one another. Vandromme does disclose that the application members can be of various shapes as denoted in Fig. 4, 7 and 8. 
Jacob discloses applicator members in the same field of endeavor of cosmetic applicators and further discloses at least one application member being hollow and comprising at least one cavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction (See Fig. 13a – 19b of Jacob of various application member shapes with closed or almost closed contours and Par. [0046]) to provide a volumizing effect to the eyelashes or eyebrows (Par. [0007]). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to have the application members as taught by Jacob to have reservoirs of product held in the applicator to provide a volumizing effect.   
Regarding Claim 2, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob further discloses the at least one applicator member being hollow (Fig. 13a- 19b of Jacob are applicator members disclosed by Jacob with a cavity), the cavity having a closed contour (Fig. 13a-13b, and 15a-18b of Jacob). 
3, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob further discloses the at least one applicator member being hollow (Fig. 13a-13b, and 15a-18b of Jacob) has a strand of material extending along a complete loop (See Annotated Figure A of Fig. 15a of Jacob where the area covered in grey is the strand of material).

    PNG
    media_image1.png
    426
    252
    media_image1.png
    Greyscale

Annotated Figure A 
Regarding Claim 4, Vandromme and Jacob teaches the claimed applicator of claim 3 and Jacob further discloses the loop extends entirely at a non-zero distance from the central part (See Fig. 15a of Jacob where the loop is found to be above the base denoted as label 10c and as such is at non-zero distance from the central part). 
Regarding Claim 8, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob further discloses the at least one application member being hollow (Fig. 13a- 19b of Jacob are applicator members disclosed by Jacob with a cavity) has a base (See Annotated Figure B of Fig. 17a of Jacob) and a 

    PNG
    media_image2.png
    443
    279
    media_image2.png
    Greyscale

Annotated Figure B
	Regarding Claim 9, Vandromme and Jacob teaches the claimed applicator of claim 8 and Jacob further discloses the head and the base (See Annotated Figure B of Fig. 17a of Jacob) form between one another at least one groove (See Annotated Figure B of Fig. 17a of Jacob) that is open in the circumferential direction (Par. [0037] of Jacob)

    PNG
    media_image3.png
    443
    511
    media_image3.png
    Greyscale

Annotated Figure C
Regarding Claim 10, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob further discloses the at least one application member being hollow is toothed at its periphery (See Annotated Figure D of Fig. 17a). 

    PNG
    media_image4.png
    554
    452
    media_image4.png
    Greyscale

Annotated Figure D 
Regarding Claim 11, Vandromme and Jacob teaches the claimed applicator of claim 10 and Jacob further discloses the teeth (See Annotated Figure D of Fig. 17a of Jacob) are formed by a succession of pointed arches that are concave towards the outside (See Annotated Figure E of Fig. 17a of Jacob).

    PNG
    media_image5.png
    692
    452
    media_image5.png
    Greyscale

Annotated Figure E 
	Regarding Claim 13, Vandromme and Jacob teaches the claimed applicator of claim 2 and Jacob further discloses the at least one application member being hollow widens toward the outside (Fig. 17a where it is widen away from central part at the head and the formation of the cavity), being formed by two lateral arches linked by a top arch (See Annotated Figure E of Fig. 17a of Jacob), the lateral and top arches forming teeth at their meeting point (See Annotated Figure D of Fig. 17a of Jacob).
Regarding Claim 14, Vandromme and Jacob teaches the claimed applicator of claim 13 and Jacob further discloses the top arch is concave toward the outside (Fig. 17 of Jacob; See Annotated Figure D of Fig. 17a of Jacob). 
 Regarding Claim 19, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob further discloses the at least one application member being hollow has a strand of material extending along an incomplete loop closed by the central part (See Annotated Figure E of Fig. 18a of Jacob). 

    PNG
    media_image6.png
    496
    404
    media_image6.png
    Greyscale

Annotated Figure E 
Regarding Claim 20, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob further discloses the application member being hollow has a radially outer edge that is convex towards the outside (See Annotated Figure F of Fig. 16a of Jacob where the components greyed are radial outer edges that are convex towards the outside). 

    PNG
    media_image7.png
    439
    383
    media_image7.png
    Greyscale

Annotated Figure F
Regarding Claim 21, Vandromme and Jacob teaches the claimed applicator of claim 1 and Vandromme further discloses wherein at least one element (Fig. 4 of Vandromme, and also denoted as label 5) comprises the application members (Fig. 7 of Vandromme, label 6) meet at their base (See Fig. 7 Vandromme shows the application members meet at their base; See Annotated Figure G of Fig. 7 of Vandromme).

    PNG
    media_image8.png
    252
    317
    media_image8.png
    Greyscale

Annotated Figure G

24, Vandromme and Jacob teaches the claimed applicator of claim 1 and Vandromme discloses wherein the at least one element (Fig. 4 of Vandromme) comprises a spacing between the application members is smallest at their base (See Annotated Figure H of Fig. 13a of Jacob where the base has a section that is the largest in width making the application member base spacing between application members being the smallest).

    PNG
    media_image9.png
    428
    319
    media_image9.png
    Greyscale

Annotated Figure H
Regarding Claim 25, Vandromme and Jacob teaches the claimed applicator of claim 1 and Vandromme discloses the elongation axes of the application members of an element are coplanar (See Fig. 4-5 of Vandromme where it discloses different perspectives that show the application members of an element are coplanar; See Fig. 2 of Vandromme for multiple elements with their application members also in coplanar). 
Regarding Claim 26, Vandromme and Jacob teaches the claimed applicator of claim 1 and Vandromme discloses wherein at least one application member of an element is flattened in a plane (See Fig. 4-5 of Vandromme).  
Regarding Claim 27, Vandromme and Jacob teaches the claimed applicator of claim 1 and Vandromme discloses wherein the application members (Fig. 2 and 4, labels 6-6A) of an element (Fig. 2 
Regarding Claim 28, Vandromme and Jacob teaches the claimed applicator of claim 1 and Jacob discloses the at least one application member being hollow has a shape that is symmetric  with respect to a median plane containing the elongation axis of the at least one application member (See Annotated I of Figure 15a of Jacob where the median plane is the plane that would intersect the central part and is the plane that split the portions of the application member to be symmetrical) and perpendicular to the flattening plane (The flattening plane can be seen with Vandromme in Fig. 2 and 4 where all of the application members are in the same plane). 

    PNG
    media_image10.png
    808
    329
    media_image10.png
    Greyscale

Annotated Figure I
Regarding Claim 30, Vandromme and Jacob teaches the claimed applicator of claim 1, but are silent to a method for a cosmetic treatment of eyelashes and/or eyebrows, comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator according to claim 1. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator taught by Vandromme and Jacob to apply cosmetic . 

Claim 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) in further view of Dumler (US Publication No. 20070034223 A1).
	Regarding Claim 12, Vandromme and Jacob teaches the claimed applicator of claim 1, and Jacob further discloses cavities are formed between teeth of two consecutive application members (By applying this application member of Jacob in the claim 11 rejection to the element of Vandromme the teeth would form a cavity between adjacent application members as seen with the application members on the element of Vandromme denoted as label 6). However, Vandromme and Jacob are silent to the cavity formed being almost closed wherein the distance between these teeth being less than or equal to 0.3 mm. 
	Dumler discloses an applicator in the same field of endeavor of cosmetic applicators and further discloses the distance between the tips of the applicator members (which can be denoted as the teeth in this case) to be 0.2 mm to 2.4 mm (Par. [0034]) in order to improve retention of the product in the applicator.  It is found that the lower bound disclosed by Dumler teaches the limitation of the distance between the teeth of application members being less than 0.3 mm. Further, Dumler’s range also teaches the limitation of the distance between the teeth of application members being equal to 0.3 mm. By using the teaching that the distance between the teeth of the application members having such distance, it also teaches the teeth forming a cavity being almost closed as it meets the required limitation to what is considered closed as written in the claim.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the teeth between adjacent application members of Vandromme and 
Regarding Claim 15, Vandromme and Jacob teaches the claimed applicator of claim 1, and Jacob further discloses the top arch is concave toward the outside (see claim 14 rejection), cavities being formed between two consecutive application members (By applying this application member of Jacob in the claim 13 rejection to the element of Vandromme the teeth would form a cavity between adjacent application members as seen with the application members on the element of Vandromme denoted as label 6). However, Vandromme and Jacob are silent to the cavity formed being almost closed wherein the distance between these teeth being less than or equal to 0.3 mm. 
	Dumler discloses an applicator in the same field of endeavor of cosmetic applicators and further discloses the distance between the tips of the applicator members (which can be denoted as the teeth in this case) to be 0.2 mm to 2.4 mm (Par. [0034]) in order to improve retention of the product in the applicator.  It is found that the lower bound disclosed by Dumler teaches the limitation of the distance between the teeth of application members being less than 0.3 mm. Further, Dumler’s range also teaches the limitation of the distance between the teeth of application members being equal to 0.3 mm. By using the teaching that the distance between the teeth of the application members having such distance, it also teaches the teeth forming a cavity being almost closed as it meets the required limitation to what is considered closed as written in the claim.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the teeth between adjacent application members of Vandromme and Jacob to have a distance between them of 0.3 mm as taught by Dumler to improve retention of the product in the applicator. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) in further view of Kuzuu (US Publication No. 20060054179 A1).
Regarding Claim 22, Vandromme and Jacob teaches the claimed applicator of claim 1, and Jacob discloses the concept of hollow application members (Fig. 13a-17b of Jacob). However, Vandromme and Jacob are silent to at least one element has, in the circumferential direction, an alternation of hollow application members, and solid application members.  
Kuzuu discloses a similar applicator in the same field of endeavor of cosmetic applicators and further discloses in the circumferential direction, an alternation of hollow application members, and solid application members (Fig. 6 and 7 where labels G and H are the solid application members and labels F, D, and E are the hollow application members) to improve application of the product to the user. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the application members of an element of the applicator of Vandromme and Jacob to have an alternation of hollow application members and solid application members to improve the application of the product to the user. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of Jacob (US Publication No. 20160022012 A1) in further view of Sanchez (US Publication No. 20160073767).
	Regarding Claim 29, Vandromme and Jacob teaches the claimed applicator of claim 1, but are silent to a packaging and application device comprising a container containing a composition to be applied. 
	Sanchez discloses a similar applicator in the same field of endeavor of cosmetic applicators and further discloses a packaging and application device (Fig. 1 of Sanchez) comprising a container (Fig. 1, 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have implement the applicator of Vandromme and Jacob to the packaging and application device as taught by Sanchez in order to market the applicator. 

Claims 1-7, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of De Bardonneche (US Publication No. 20180242714 A1). 
	Regarding Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising: 
A core (Fig. 2, label 4) 
At least one element (Fig. 4, and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, label 5A) fitted onto the core and 
At least one application member (Fig. 4, label 6A) carried by the central part (Fig. 5)
However, Vandromme is silent to at least one application member being hollow and comprising at least one cavity passing through it in one direction and having a closed or almost closed contour when viewed in this direction, and/or at least two adjacent application members forming at least one almost closed cavity between one another. Vandromme does disclose that the application members can be of various shapes as denoted in Fig. 4, 7 and 8. 
	De Bardonneche discloses an applicator in the same field of endeavor of cosmetic applicators and further discloses at least one application member being hollow and comprising at least one cavity passing through it in one direction and having a closed or almost closed contour when viewed in this 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to have the application members as taught by De Bardonneche to have reservoirs of product held in the applicator to improve loading of cosmetic product.
Further, it is found that De Bardonneche discloses the combining of two application members to present a closed contour for the application member as denoted in 16A and 17A. In addition, De Bardonneche presents the two application members to connect and form multiple cavities or a closed cavity (as denoted in Fig. 6A – 9B). As such, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application members to be one application member (See Fig. 6A-8B for clarification which shows the concept of two application members creating a new application member shape where it presents multiple lobes) to improve the retention of cosmetic product in the application member. 
Regarding Claim 2, Vandromme and De Bardonneche teaches the claimed applicator of claim 1 and De Bardonneche further discloses the at least one applicator member being hollow (Fig. 6A-9C and Fig. 16-17A of De Bardonneche), the cavity having a closed contour (Fig. 6A-9C and Fig. 16-17A of De Bardonneche, see last paragraph of claim 1 rejection for clarification of usage of Fig. 6A-9C as a modified unified application member). 
Regarding Claim 3, Vandromme and De Bardonneche teaches the claimed applicator of claim 2 and De Bardonneche further discloses the at least one applicator member being hollow (Fig. 6A-9C and Fig. 16-17A of De Bardonneche) has a strand of material extending along a complete loop (Annotated Figure J of Fig. 9B of De Bardonneche where see last paragraph of claim 1 rejection for clarification of usage of Fig. 6A-9C as a modified unified application member).

    PNG
    media_image11.png
    406
    322
    media_image11.png
    Greyscale

Annotated Figure J
Regarding Claim 4, Vandromme and De Bardonneche teaches the claimed applicator of claim 3 and De Bardonneche further discloses the loop extends entirely at a non-zero distance from the central part (See Annotated Figure J of Fig. 9B of De Bardonneche). 
Regarding Claim 5, Vandromme and De Bardonneche teaches the claimed applicator of claim 4 and De Bardonneche further discloses the loop forms an enlarged head (See Annotated Figure K of Fig. 9B of De Bardonneche) that is joined to the central part by a leg (See Annotated Figure K of Fig. 9B of De Bardonneche) that is less than the head (See Annotated Figure K of Fig. 9B of De Bardonneche). 

    PNG
    media_image12.png
    493
    386
    media_image12.png
    Greyscale

Annotated Figure K
6, Vandromme and De Bardonneche teaches the claimed applicator of claim 5 and De Bardonneche further discloses head has the overall shape of a rounded harpoon (See Annotated Figure K of Fig. 9B of De Bardonneche). 
Regarding Claim 16, Vandromme and De Bardonneche teaches the claimed applicator of claim 2 and De Bardonneche further discloses the at least one application member is multilobed at its periphery (See Annotated Figure L of Fig. 7B of De Bardonneche).

    PNG
    media_image13.png
    418
    227
    media_image13.png
    Greyscale

Annotated Figure L
Regarding Claim 23, Vandromme and De Bardonneche teaches the claimed applicator of claim 1 and De Bardonneche further discloses wherein the at least one element (Fig. 4 of Vandromme) comprises a spacing between the application members is greatest at their base See Annotated Figure M of Fig. 16A of De Bardonneche).

    PNG
    media_image14.png
    525
    369
    media_image14.png
    Greyscale

Annotated Figure M

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of De Bardonneche (US Publication No. 20180242714 A1) in further view of Dumler (US Publication No. 20070034223 A1).
Regarding Claim 7, Vandromme and De Bardonneche teaches the claimed applicator of claim 5 and De Bardonneche further discloses head has the overall shape of a rounded harpoon (See Annotated Figure J of Fig. 9B of De Bardonneche), wherein a cavity is formed between two consecutive members (By applying this application member of De Bardonneche to the element of Vandromme the head would form a cavity between adjacent application members as seen with the application members on the element of Vandromme denoted as label 6). However, Vandromme and De Bardonneche are silent to the cavity formed being almost closed wherein the distance between these head being less than or equal to 0.3 mm. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the heads distance between adjacent application members of Vandromme and De Bardonneche to have a distance of 0.3 mm as taught by Dumler to improve retention of the product in the applicator.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 889241 B2) in view of De Bardonneche (US Publication No. 20180242714 A1) in further view of Gueret (US Patent No. 8905050 B2).
Regarding Claim 17 and 18, Vandromme and De Bardonneche teaches the claimed applicator of claim 16 but are silent to the lobes formed by a succession of pointed arches that are convex toward the outside, the application member being in the shape of an arrow. De Bardonneche does disclose in Fig. 9B an applicator member having a similar shape to an arrow and Fig. 6A-9C and Fig. 16-17A of De Bardonneche discloses that the applicator member can be modified with different number of lobes, heads, and shape. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the application member of the applicator of Vandromme and De Bardonneche to have an arrow shape created by succession of pointed arches that are convex toward the outside to improve separation of the eyelashes or eyebrows. 

    PNG
    media_image15.png
    310
    268
    media_image15.png
    Greyscale

Annotated Figure N




Conclusion
See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772